EXHIBIT 10.1


 
 
 
 
 
 
 
ENERGY XXI SERVICES, LLC
 
 
RESTORATION PLAN
 
 
 
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2013



--------------------------------------------------------------------------------

 
 


ENERGY XXI SERVICES, LLC
RESTORATION PLAN
 
TABLE OF CONTENTS



[spacer.gif]   [spacer.gif]   Page No. ARTICLE I  ESTABLISHMENT OF PLAN AND
PURPOSE     1   ARTICLE II  DEFINITIONS AND CONSTRUCTION     2  
2.1.  Definitions     2   2.2.  Construction     3   2.3.  Governing Law     3  
ARTICLE III  PARTICIPATION AND PARTICIPANT ELECTIONS     4   3.1.  Participation
    4   3.2.  Participant Elections; Employee Contributions     4  
3.3.  Cessation of Participation     4   ARTICLE IV  EMPLOYER CONTRIBUTIONS    
5   4.1.  Employer Matching Contributions     5   4.2.  Employer Profit Sharing
Contributions     5   4.3.  Employer Discretionary Contributions     5   ARTICLE
V  MAINTENANCE OF PARTICIPANT ACCOUNTS     6   5.1.  Establishment of
Participant Accounts     6   5.2.  Valuation of Accounts     6  
5.3.  Investment Benchmarks     6   5.4.  Statement of Participant Accounts    
6   ARTICLE VI  DISTRIBUTION OF BENEFITS     7   6.1.  Distribution of Benefits
    7   ARTICLE VII  DEATH BENEFITS     8   7.1.  Death Benefits     8   ARTICLE
VIII  ADMINISTRATION     9   8.1.  The Committee     9   8.2.  Powers and Duties
of the Committee     9   8.3.  Nondiscriminatory Exercise Of Authority     9  
8.4.  Participant as a Committee Member     9   8.5.  Claims Procedure     9  
ARTICLE IX  MISCELLANEOUS PROVISIONS     10   9.1.  No Commitment as to
Employment     10   9.2.  Indemnification of Board of Directors, Committee and
Others     10   9.3.  Amendment; Termination     10   9.4.  Binding Effect    
10   9.5.  Validity of Plan     10   9.6.  Title To Assets     10  
9.7.  Inalienability of Benefits     10   9.8.  Withholding     10  
9.9.  Payment of Benefits     11   ARTICLE X  SOURCE OF PAYMENT OF BENEFITS    
12   10.1.  Source of Payment of Benefits     12  

i

--------------------------------------------------------------------------------

 
 


ARTICLE I
 
ESTABLISHMENT OF PLAN AND PURPOSE

Energy XXI Services, LLC (the “Company”), originally established and adopted the
Energy XXI Services, LLC Restoration Plan (the “Plan”) effective as of December
1, 2006. By this document, the Company is amending and restating the Plan,
effective as of January 1, 2013. The Plan applies to all Eligible Employees who
become Participants in accordance with the terms of the Plan.

The purpose of the Plan is to advance the interests of the Company by attracting
and retaining in its employ highly qualified individuals for the successful
conduct of its business. The Company hopes to accomplish these objectives by
helping to provide for the retirement of its key employees selected to
participate in the Plan.

It is the intention of the Company that the Plan meet all of the requirements
necessary to qualify as a nonqualified, unfunded, unsecured plan of deferred
compensation (for a select group of management or highly compensated employees)
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and all Plan
provisions shall be interpreted accordingly. Further, it is the intention of the
Company for the Plan to meet all of the requirements of Code Section 409A and
any regulations or guidance promulgated thereunder so that all amounts deferred
on behalf of a Participant hereunder shall not be includible in the income of
the Participant until distributed to the Participant.

1

--------------------------------------------------------------------------------

 
 


ARTICLE II
 
DEFINITIONS AND CONSTRUCTION

2.1. Definitions.  Where the following words and phrases appear in this Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary:

(a) Account.  A bookkeeping account of a Participant’s interest in the Plan
represented by the Employer Contributions and Employee Contributions made on
behalf of the Participant, with all earnings thereon credited to such
contributions and all losses, expenses and distributions thereon debited from
such contributions. A Participant’s Account shall consist of two subaccounts:
the Participant’s Employer Contribution Account and the Participant’s Employee
Contribution Account.

(b) Affiliated Employer.  Affiliated Employer means any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes the Employer; any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with the
Employer; any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

(c) Board of Directors.  The Board of Directors of the Company.

(d) Code.  The Internal Revenue Code of 1986, as amended from time to time.

(e) Committee.  The persons appointed to administer the Plan in accordance with
Article VIII.

(f) Company.  Energy XXI Services, LLC, a limited liability company organized
and existing under the laws of the State of Delaware, or its successor or
successors.

(g) Compensation.  The base compensation paid by the Employer to a Participant
for services rendered while a Participant, including but not limited to, regular
base salary, any amounts deferred by the Participant under this Plan, elective
contributions made on the Participant’s behalf pursuant to a Qualified Plan or a
plan maintained under Section 125 of the Code, and any other reductions of such
Participant’s remuneration, but excluding any bonus.

(h) Effective Date.  The effective date of this amendment and restatement of the
Plan is January 1, 2013. The Plan was originally established and effective as of
December 1, 2006.

(i) Election Form.  The document executed by a Participant pursuant to which the
Participant elects to defer a percentage of the Participant’s Compensation.

(j) Eligible Employee.  An Employee who is a member of a select group of
management or a highly compensated employee who in the sole and exclusive
judgment of the Committee, because of his or her position and responsibilities,
contributes materially to the continued growth, development and future business
success of the Employer.

(k) Employee.  A person employed by the Employer.

(l) Employee Contributions.  The contributions, if any, that the Employer may
make to a Participant’s Employee Contribution Account in accordance with Section
3.2 of the Plan.

(m) Employee Contribution Account.  The record of a Participant’s interest in
the Plan represented by the Employee Contributions made on behalf of the
Participant, with all earnings thereon credited to such Employee Contributions
on behalf of the Participant and all losses, expenses and distributions thereon
debited from such Employee Contributions. A Participant’s Employee Contribution
Account shall be one hundred percent (100%) vested at all times.

(n) Employer.  The Company and any Affiliated Employer.

(o) Employer Contributions.  The contributions, if any, that the Employer may
make to a Participant’s Employer Contribution Account pursuant to Article IV of
the Plan.

2

--------------------------------------------------------------------------------

 
 

(p) Employer Contribution Account.  The record of a Participant’s interest in
the Plan represented by the Employer Contributions made on behalf of the
Participant, with all earnings thereon credited to such Employer Contributions
on behalf of the Participant and all losses, expenses and distributions thereon
debited from such Employer Contributions. Amounts contributed to a Participant’s
Employer Contribution Account prior to January 1, 2013 shall be one hundred
percent (100%) vested at all times. Amounts contributed to a Participant’s
Employer Contribution Account on and after January 1, 2013 shall vest in
accordance with Article IV of the Plan.

(q) ERISA.  The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(r) Net Compensation.  Compensation excluding amounts deferred by the
Participant under this Plan.

(s) Participant.  An Eligible Employee who becomes a Participant in the Plan
pursuant to Article III of this Plan.

(t) Plan.  Energy XXI Services, LLC Restoration Plan, set forth herein, as
amended and restated from time to time.

(u) Plan Year.  The twelve (12) month period beginning on each January 1st and
ending on each December 31.

(v) Qualified Plan.  The Energy XXI Service Plan as in force and effect on the
Effective Date and as may be amended from time to time thereafter and as
applicable to the Participant.

(w) Rabbi Trust.  Rabbi Trust means a grantor trust established by the Company
for purposes of setting aside funds for the payment of benefits under the Plan.
All assets of such trust shall at all times be subject to the claims of the
Employer’s general creditors and no Participant shall have a claim to any assets
of a Rabbi Trust, if any, established pursuant to this Plan.

(x) Separation from Service.  The termination of employment with the Employer
for any reason other than death and as determined in accordance with Code
Section 409A and any guidance issued thereunder.

(y) Trustee.  Trustee means the individuals or institution appointed by the
Employer in an agreement establishing a Rabbi Trust and any successor trustee as
may be named.

(z) Valuation Date.  Each and every business day that the New York Stock
Exchange is open.

2.2. Construction.  The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, and the singular may include the plural
and vice versa, unless the context clearly indicates to the contrary.

2.3. Governing Law.  The Plan shall be construed in accordance with and governed
by the laws of the State of Texas to the extent not preempted by federal law.

3

--------------------------------------------------------------------------------

 
 


ARTICLE III
 
PARTICIPATION AND PARTICIPANT ELECTIONS

3.1. Participation.  The Committee shall, from time to time, select those
Employees who shall be Eligible Employees. Participation in the Plan shall be
limited to Eligible Employees who meet such other eligibility criteria as the
Committee may establish from time to time.

An Eligible Employee selected for participation in this Plan in accordance with
this Section 3.1 shall become a Participant on the first day of the month
coinciding with or next following his or her selection as a Participant;
provided, however, that Participants who are determined by the Committee to be
eligible as of the Effective Date shall be eligible as of the Effective Date.

3.2. Participant Elections; Employee Contributions.  To the extent authorized by
the Committee for a given Plan Year pursuant to written resolutions adopted
prior to the commencement of such Plan Year, a Participant may complete an
Election Form to elect to defer the present payment by the Company of up to one
hundred percent (100%) of the Participant’s Compensation otherwise paid during
such Plan Year, and instead have that amount credited to the Participant’s
Employee Contribution Account. The Compensation otherwise currently payable to
the Participant shall be reduced by the amount of such Participant’s Employee
Contribution. No Employee Contributions shall be made to the Plan during a Plan
Year unless authorized by the Committee in accordance with this Section 3.2.

In addition, to the extent authorized by the Committee for a given Plan Year
pursuant to the written resolutions referred to above, the Participant may
elect, at the time of his or her initial deferral with respect to Compensation
deferred for the Plan Year, to receive payment of such Compensation (including
any adjustments thereto based upon any investment adjustments under Article V),
or any specific portion thereof, in a single lump sum cash payment upon the
earlier of a fixed date (which is at least two years after the Plan Year of such
deferrals), as specified by the Participant on the Election Form, or the date
that is six (6) months following the Participant’s Separation from Service.

The Election Form must be completed prior to the date specified by the
Committee, but in any event prior to the last day of the calendar year prior to
the Plan Year in which the services are performed giving rise to the
Compensation. An Employee who first becomes an Eligible Employee as of the
Effective Date or after the commencement of a Plan Year, may make a deferral
election with respect to the portion of Compensation earned in such Plan Year
after the date of the election, provided that such Eligible Employee makes such
deferral election prior to the date specified by the Committee but not later
than thirty days after first becoming eligible to participate. The Election Form
once made shall be irrevocable as of the last day of the calendar year prior to
the Plan Year for which it is made. A Participant may, at the times and in the
manner designated by the Committee, change or terminate a salary deferral
election to be effective as of the next following Plan Year.

3.3. Cessation of Participation.  A Participant will cease to be an Eligible
Employee as of the end of any Plan Year designated by the Committee. If any
Participant does not incur a Separation from Service but ceases to be an
Eligible Employee then, during the period that such Participant is not an
Eligible Employee such Participant’s Account shall continue to be adjusted as
provided in Article V hereof.

4

--------------------------------------------------------------------------------

 
 


ARTICLE IV
 
EMPLOYER CONTRIBUTIONS

4.1. Employer Matching Contributions.  If the Committee authorizes Employee
Contributions for a given Plan Year in accordance with Section 3.2 then, for
each such Plan Year for which a Participant elects to make Employee
Contributions, the Company shall credit to such Participant’s Employer
Contribution Account, an Employer Contribution equal to one dollar for every
dollar credited as an Employee Contribution up to the following limit:

[Six percent (6%) times Compensation] minus [Six percent (6%) times the lesser
of (i) Net Compensation or (ii) the limit on compensation set forth in Section
401(a)(17) of the Code].

Employer Contributions under this Section 4.1 shall be credited to the
Participant’s Employer Contribution Account as soon as administratively feasible
following the end of the Plan Year, or such earlier date as shall be determined
by the Committee. Amounts contributed to a Participant’s Employer Contribution
Account pursuant to this Section 4.1 shall be one hundred percent (100%) vested
at all times.

4.2. Employer Profit Sharing Contributions.  For each Plan Year, the Company
will make an Employer Contribution under this Section 4.2 to this Plan on behalf
of each Participant in an amount equal to the difference between (a) and (b)
below:

(a) the employer profit sharing contribution (i.e., the nonelective employer
contribution) that would have been allocated to the Qualified Plan account of
the Participant for the Plan Year pursuant to the terms and conditions of the
Qualified Plan, without giving effect to any reductions required by the
limitations imposed by the Code on the Qualified Plan; less

(b) the amount of the employer profit sharing contribution (i.e., the
nonelective employer contribution) actually allocated to the Participant’s
Qualified Plan account for the Plan Year.

Employer Contributions under this Section 4.2 shall be credited to the
Participant’s Employer Contribution Account as soon as administratively feasible
following the end of the Plan Year, or such earlier date as shall be determined
by the Committee. Amounts contributed to a Participant’s Employer Contribution
Account pursuant to this Section 4.2 shall be one hundred percent (100%) vested
at all times.

4.3 Employer Discretionary Contributions.  From time to time while the Plan is
in effect, the Company may, in its sole discretion, make an Employer
Contribution pursuant to this Section 4.3 in any amount with respect to any
Participant as it shall determine in its sole discretion.

Employer Contributions under this Section 4.3 shall be credited to the
Participant’s Employer Contribution Account on December 31 of the Plan Year to
which such Employer Contributions relate but only if the Participant remains
employed by the Employer on that date. Participants whose employment with the
Employer terminates prior to December 31 of the Plan Year to which Employer
Contributions under this Section 4.3 relate shall not be credited with any such
Employer Contributions for the Plan Year. Once a Participant has satisfied the
continued employment requirement described in this paragraph to be eligible to
receive an Employer Contribution pursuant to this Section 4.3 for a given Plan
Year, the Participant shall be one hundred percent (100%) vested at all times
with respect to such Employer Contribution for that Plan Year. In accordance
with Section 3121(v)(2) of the Code and the regulations promulgated thereunder,
Employer Contributions made under this Section 4.3 shall be taken into account
for FICA tax purposes on December 31 of the Plan Year to which such Employer
Contributions relate at the time such amounts become vested and are credited to
eligible Participants’ Employer Contribution Accounts.

5

--------------------------------------------------------------------------------

 
 


ARTICLE V
 
MAINTENANCE OF PARTICIPANT ACCOUNTS

5.1. Establishment of Participant Accounts.  Separate Accounts shall be
established and maintained for each Participant, and more than one such Account
may be established and maintained for a Participant, as deemed necessary by the
Committee for administrative purposes. A Participant’s Account shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to the Participant pursuant to this Plan, and shall not constitute or be
treated as a trust fund of any kind unless set aside in a Rabbi Trust. The
Committee shall determine the balance of each Account, as of each Valuation
Date, by adjusting the balance of such Account as of each Valuation Date to
reflect changes in the value of the investment benchmarks thereof, credits and
debits pursuant to Articles III, IV or V, and distributions pursuant to Article
VI hereof. All costs, charges, and expenses incurred in connection with the
administration of the Plan may be paid by the Employer or allocated among the
Accounts of the Participants as determined by the Committee in its discretion.

5.2. Valuation of Accounts.  Each Participant’s Account is a bookkeeping
account, the value of which shall be based upon the performance of investment
benchmarks designated by the Committee or the Participant, as permitted by the
Committee. Notwithstanding the foregoing, the terms of this Plan place no
obligation upon the Company to invest or to continue to invest any portion of
the amounts in the Account, to invest in or to continue to invest in any
specific asset, to liquidate any particular investment, or to apply in any
specific manner the proceeds from the sale, liquidation, or maturity of any
particular investment. The Company assumes no risk of any decrease in the value
of any investments or the Participant’s Account, and the Company’s sole
obligations are to maintain the Participant’s Account and make payments to the
Participant or the Participant’s beneficiaries as herein provided.

5.3. Investment Benchmarks.  Investment benchmarks shall be established under
the Plan as follows.

(a) Investment Direction.  In the Committee’s discretion, each Participant may
be entitled to direct the manner in which the Participant’s Account will be
deemed to be invested, by selecting among the investment benchmarks permitted
under the Plan and specified by the Participant in accordance with procedures
established by the Committee. The investment benchmarks shall be those
investment fund options specified by the Committee or, if permitted by the
Committee, specified by the Participant. Notwithstanding anything to the
contrary herein, earnings and losses based on investment elections made by the
Participant or selected by the Committee shall begin to accrue as of the date
such Participant’s Employer Contributions and Employee Contributions are
credited to the Participant’s Account. A designation of investment benchmarks
shall continue in effect unless and until amended with the submission of a new
designation in accordance with Section 5.3(b) below. Each successive designation
of investment benchmarks for a Participant’s Accounts may be applicable to
either future contributions to or the cumulative balance of the Participant’s
Account, or to both, at the election of the Participant.

(b) Transfers Among Investment Benchmarks.  Amounts credited to a Participant’s
Account may be transferred among investment benchmarks pursuant to an allocation
election which may be made according to procedures established by the Committee.
Such allocation election shall be effective as of the date determined in
accordance with such procedures.

(c) Continuation of Investment Benchmarks.  Credits to a Participant’s Account
in accordance with this Article V shall continue until the Account balance is
paid in full to the Participant or the Participant’s beneficiary.

5.4. Statement of Participant Accounts.  The Committee shall provide
periodically to each Participant a statement setting forth the balance of such
Participant’s Account as of the end of the most recently completed accounting
period, in such form as the Committee deems desirable. Such statements shall be
provided to Participants no less frequently than annually.

6

--------------------------------------------------------------------------------

 
 


ARTICLE VI
 
DISTRIBUTION OF BENEFITS

6.1. Distribution of Benefits.  The Participant’s vested Account balance shall
be paid in a single lump sum distribution on the date that is six (6) months
following the Participant’s Separation from Service or, upon the Participant’s
death, pursuant to Section 7.1. Notwithstanding the foregoing, if the Committee
authorizes a payment election in accordance with Section 3.2 and a Participant
makes such a payment election, then payment of the portion of the Participant’s
vested Account balance attributable to the Participant’s Employee Contributions
governed by such payment election shall be made in accordance with the time of
payment dictated by the Participant’s Election Form.

7

--------------------------------------------------------------------------------

 
 


ARTICLE VII
 
DEATH BENEFITS

7.1. Death Benefits.  Any Plan benefits not distributed prior to the
Participant’s death shall, upon the Participant’s death, be paid to the legal
representative of the Participant’s estate, or if no such representative is
appointed, to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, to the Participant’s heirs at law. Any payment or distribution
pursuant to this Section 7.1 shall be in the form of a single lump sum payment
made no later than December 31st of the calendar year in which the Participant’s
death occurred.

8

--------------------------------------------------------------------------------

 
 


ARTICLE VIII
 
ADMINISTRATION

8.1. The Committee.  Subject to the provisions of this Article VIII, the Plan
shall be administered by the Committee. The Company, acting through its Board of
Directors or through a committee appointed by the Board for this purpose
(hereinafter “Board”) shall be empowered to appoint and remove the Trustee and
members of the Committee from time to time as it deems necessary.

8.2. Powers and Duties of the Committee.  The Committee shall:

(i) determine and designate from time to time the Eligible Employees;

(ii) interpret the Plan;

(iii) prescribe, amend, and rescind any rules and regulations necessary or
appropriate for the administration of the Plan;

(iv) employ agents, attorneys, accountants or other persons (who also may be
employed by or represent the Company) for such purposes as the Committee
considers necessary or desirable in connection with its duties hereunder; and

(v) make such factual or other determinations and take such other action as
authorized by this Plan or as it deems necessary or advisable. Any
interpretation, determination, or other action made or taken by the Committee
shall, subject to Section 8.3 hereof be final, binding, and conclusive on all
interested parties. The Committee may, in its sole discretion, impose
limitations, restrictions and conditions on the Participants’ rights to receive
benefits as set forth in the Participant’s Election Form, if any.

8.3. Nondiscriminatory Exercise Of Authority.  Whenever, in the administration
of the Plan, any discretionary action by the Committee is required, the
Committee shall exercise its authority in a nondiscriminatory manner so that all
persons similarly situated will receive substantially the same treatment.

8.4. Participant as a Committee Member.  In the event the Committee exercises
any discretionary authority under the Plan with respect to a Participant who is
a member of the Committee, such discretionary authority shall be exercised
solely and exclusively by those members of the Committee other than the
Participant. In the event the remaining members of the Committee cannot reach a
majority conclusion, the Board of Directors of the Company shall appoint a
temporary substitute Committee member to exercise all the powers of a qualified
Committee member concerning the matter in which such Participant cannot so act
or for which there is a deadlock.

8.5. Claims Procedure.  The Committee shall make all determinations in its sole
discretion as to the right of any Participant to a benefit under the Plan. Any
denial by the Committee of a claim for benefits under the Plan by a Participant
shall be stated in writing by the Committee and delivered or mailed to the
Participant within 90 days after receipt by the Committee of the Participant’s
claim, unless special circumstances require an extension of time for processing
the claim. If such an extension is required, written notice thereof shall be
provided to the Participant before the end of this 90-day period. The extension
shall not exceed 90 days from the end of the initial 90-day period. Such notice
of denial of benefits under the Plan shall set forth the specific reasons for
the denial. The notice shall describe any additional information or material
necessary to complete the claim, an explanation of why the information or
material is necessary, and the Plan’s claim review procedure. In addition, the
Committee shall afford a reasonable opportunity to any Participant whose claim
for benefits has been denied to submit a written request that the decision
denying the claim be reviewed by the Committee. This appeal shall be filed
within 60 days after the receipt by the Participant of the notice informing him
of the Committee’s denial of the Participant’s claim. Failure to file such an
appeal by the Participant shall result in the forfeiture by such Participant of
such right. The Committee shall notify the Participant of its decision in
writing within 60 days after receipt by the Committee of the Participant’s
appeal, unless an extension of time for processing the appeal is required. If
such an extension is required, written notice thereof shall be provided to the
Participant before the end of this 60-day period. The extension shall not exceed
60 days from the end of the initial 60-day period. The decision of the Committee
shall be final and binding on all parties.

9

--------------------------------------------------------------------------------

 
 


ARTICLE IX
 
MISCELLANEOUS PROVISIONS

9.1. No Commitment as to Employment.  The adoption and maintenance of this Plan
shall not enlarge or otherwise affect the terms and conditions of a
Participant’s employment by the Employer, and the Employer may terminate or
otherwise modify the terms and conditions of employment of the Participant as
freely and with the same effect as if the Plan had not been established. The
Participant shall remain subject to discharge as if the Plan had never been
adopted. The Plan does not alter any employment-at-will relationship which may
exist between the Employer and the Participant.

9.2. Indemnification of Board of Directors, Committee and Others.  No member of
the Company’s Board of Directors or the Committee, nor any officer or employee
of the Company acting on behalf of the Company’s Board of Directors or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Company’s Board of Directors or the Committee and each officer or
employee of the Company acting on their behalf shall, to the extent permitted by
law and the Company’s by-laws and other organizational documents, be fully
indemnified and protected by the Company in respect to any such action,
determination or interpretation.

9.3. Amendment; Termination.  The Plan and any Election Form may be altered or
amended in whole or in part, at any time and from time to time, by the
Committee, in its sole discretion; provided, however, that the Committee shall
not alter or amend a Participant’s Election Form except to the extent necessary
to comply with the terms of the Plan or applicable law, including Section 409A
of the Code. The Company reserves the right to terminate this Plan at any time.

No amendment or termination by the Company shall reduce the accrued benefits of
a Participant, except to the extent required to comply with applicable law.

If the Company terminates the Plan, the Company shall distribute to each
Participant, within 90 days after the effective date of termination, such
Participant’s Account, valued as of the date of termination, but only in
compliance with Section 409A of the Code. Notwithstanding any other provisions
of this Plan, if the Company terminates the Plan, the Company may, in its sole
and absolute discretion, make a single lump-sum payment to each Participant of
the balance in the Participant’s Account, but only in compliance with Section
409A of the Code.

9.4. Binding Effect.  This Plan shall be binding upon and inure to the benefit
of the Employer, its successors and assigns, and the Participants and their
beneficiaries, heirs, assigns and personal representatives.

9.5. Validity of Plan.  The invalidity or illegality of any provision of the
Plan shall not affect the legality or validity of any other part thereof.

9.6. Title To Assets.  No Participant or beneficiary shall have any right to, or
interest in, any assets of the Employer upon termination of the Participant’s
employment or otherwise, except as provided from time to time under this Plan.

9.7. Inalienability of Benefits.  The right of any Participant or the
participant’s beneficiary to any benefit or payment under the Plan shall not be
subject to alienation or assignment, and to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a Participant or the
Participant’s beneficiary who is receiving or is entitled to receive benefits
under the Plan attempts to assign, transfer or dispose of such right, or if an
attempt is made to subject said right to such process, such assignment, transfer
or disposition shall be null and void. The Plan shall not make payments to an
alternate payee pursuant to a domestic relations order, even if such order
qualifies as a “qualified domestic relations order” under Section 414(p) of the
Code.

9.8. Withholding.  All deferrals, contributions and payments provided for
hereunder shall be subject to applicable withholding and other deductions as
shall be required of the Company under any applicable local, state or federal
law.

10

--------------------------------------------------------------------------------

 
 

9.9. Payment of Benefits.  Whenever any benefit is to be paid to or for the
benefit of any person who is then a minor or determined to be incompetent by
qualified medical advice, the Company need not require the appointment of a
guardian or custodian, but shall be authorized to cause the same to be paid over
to the person having custody of such minor or incompetent, or to cause the same
to be paid to such minor or incompetent without the intervention of a guardian
or custodian, or to cause the same to be paid to a legal guardian or custodian
of such minor or incompetent if one has been appointed or to cause the same to
be used for the benefit of such minor or incompetent.

11

--------------------------------------------------------------------------------

 
 


ARTICLE X
 
SOURCE OF PAYMENT OF BENEFITS

10.1. Source of Payment of Benefits.  The Plan is a nonqualified, unfunded,
deferred compensation plan. Therefore, all benefits owing under the Plan shall
be paid out of the Employer’s general corporate funds, which are subject to the
claims of creditors, or out of a Rabbi Trust that the Employer may establish or
authorize; provided that all assets paid into any such trust shall at all times
before actual payment to a Participant remain subject to the claims of general
creditors of the Employer. Neither the Participant nor a Participant’s
beneficiary shall have any right, title or interest whatever in or to, or any
claim, preferred or otherwise, in or to, any particular assets of the Employer
as a result of participation in the Plan, or any trust that the Employer may
establish to aid in providing the payments described in the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust or a fiduciary relationship of any kind
between the Employer and a Participant. No Participant shall acquire any
interest greater than that of an unsecured creditor in any assets of the
Employer or in any trust that the Employer may establish for the purposes of
paying benefits hereunder.

The Company may establish a Rabbi Trust and fund such trust for the purpose of
paying benefits owing under the Plan. However, in the absence of action by the
Company, nothing herein shall be construed to require the creation or funding of
a Rabbi Trust by the Company or any Employer for the purpose of paying benefits
owing under the Plan.

12

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the Energy XXI Services, LLC Restoration Plan, ENERGY XXI
SERVICES, LLC, as the Employer, has caused this instrument to be duly executed
by its proper officers this 15th day of January, 2013 to be effective as of the
Effective Date.

ATTEST:  ENERGY XXI SERVICES, LLC

/s/ John D. Schiller, Jr.
[line.gif]
John D. Schiller, Jr.

13

--------------------------------------------------------------------------------